DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/447,322 filed 06/20/2019 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/23/2021. Claims 1, 13 and 20 were amended. Claims 8 and 18 were canceled. Claims 1-7, 9-17 and 19-20 are presently pending and presented for examination.
Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 08/23/2021, with respect to claims 1-20 have been fully considered and not persuasive.
In regards to Applicant’s argument that “The October 2019 Update on Subject Matter Eligibility clarifies the 2019 subject matter eligibility guidelines regarding the "mental process" category. In particular, the October 2019 Update states, "A claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process. Accordingly, the Applicant respectfully submits that the amended independent claims do not recite a mental process under Step 2A prong 1 because at least "executing, by the processor, each of the plurality of routing passes on a routing platform configured to generate a routing plan corresponding to a single routing pass for the set of orders, wherein executing each of the plurality of routing passes on the routing platform comprises concurrently executing multiple routing passes" cannot be practically performed in the human mind. That is, even if the term "processor" is eliminated, a human Application No.: 16/447322Attorney Docket No.: 035380.00697cannot execute a plurality of routing passes on a routing platform", (see Remarks, pg. 1-2).
Examiner respectfully disagrees, review of the Applicant’s specification shows use of a generic conventional processor executing the custom processing steps, such as 0034-0036, 0046-0047, specifically when its’ mentioned as “A general-purpose processor may be a microprocessor, but, in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computer devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. Additionally, at least one processor may comprise one or more components operable to perform one or more of the steps and/or actions described above. [0047] Further, the steps and/or actions of a method or algorithm described in connection with the implementations disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium may be coupled to the processor, such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor. Further, in some implementations, the processor and the storage medium may reside in an ASIC. Additionally, the ASIC may reside in a user terminal. In the alternative, the processor and the storage medium may reside as discrete 
In regards to Applicant’s argument that “generating, by a processor, a plurality of different routing passes for a set of orders, each routing pass including a set of parameters having different values, using one or more business rules that describe a set of allowed values for one or more of the parameters”; adds a specific limitation that is not well-Application No.: 16/447322Attorney Docket No.: 035380.00697understood, routine, or conventional activity in the field. The Office Action fails to identify any teaching of this subject matter in the prior art as discussed in detail below. Accordingly, the Applicant respectfully submits that this feature provides an inventive concept. Therefore, the amended independent claims are patent eligible under step 2B.” (see Remarks, pg. 2-3)
Examiner respectfully disagrees, the current claims are not statutory because they are directed towards an abstract idea without significantly more. The elements being analyzed for significantly more are mere generic computer components being implemented to implement the 
	In regards to rejection under 35 U.S.C. § 102: Applicant’s arguments with respect to claims 1-20 have been fully considered and are not persuasive. Applicant is reminded that claims must be given their broadest reasonable interpretation. Applicant argues that Mason does not teach or suggest “he Office Action does not provide any citation regarding "generating, by a processor, a plurality of different routing passes for a set of orders, each routing pass including a set of parameters having different values, using one or more business rules that describe a set of allowed values for one or more of the parameters." Examiner respectfully disagrees. The examiner notes the claim language is very broad and does not clearly describe the invention at hand. Paragraph 0055, 0057, 0062 and 0119 discloses what the claim states “The route calculation module 225 can determine one or more alternative feasible, or candidate, routes from a starting waypoint to a destination waypoint. The feasible routes can be determined using one or more initial searching algorithms based on one or more initial criteria, factors or variables (e.g., distance and/or estimated transit time) to trim down the search space to exclude unreasonable routes. The feasible routes can be determined based on input received from the waypoints module 210, the vehicle characteristics module 215, the vehicle location module 220, and/or the parameter database 240. In some embodiments, the route calculation module 225 determines custom routes between waypoint locations based on custom data. The custom routes can, in turn, be used by the street classification module 205 to classify streets of the custom routes for use in efficiently determining how to route fleet vehicles”. The system determine different variables such as cargo size or time constraints for different orders in varies locations, based on the variables it determines a feasible routes a route based on ranking is Application No.: 16/447322Attorney Docket No.: 035380.00697onfigured to generate a routing plan corresponding to a single routing pass for the set of orders " Examiner respectfully disagrees, as cited above Mason teaches that limitation. The system determine different variables such as cargo size or time constraints for different orders in varies locations (0055, 0057, 0119), based on the variables it determines a feasible routes a route based on ranking is determine for plurality of vehicles for a plurality (0062).Therefore Mason still meets the scope of the limitation as currently claimed.  
Examiner would like to note, the claim language does not clear illustrate the inventions of Fig. 1. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of route planning and dispatch based on score of route. This judicial exception is not integrated into a practical application. The new mere recitation of a generic computer (computing system, processor, memory of claim 1) exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A method of autonomously controlling movement of delivery vehicles, comprising: generating, by a processor, a plurality of different routing passes for a set of orders, each routing pass including a set of parameters having different values, using one or more business rules that describe a set of allowed values for one or more of the parameters; executing, by the processor, each of the plurality of routing passes on a routing platform configured to generate a routing plan corresponding to a single routing pass for the set of orders, wherein executing each of the plurality of routing passes on the routing platform comprises concurrently executing multiple routing passes; applying, by the processor, a comparison rule set that assigns a score to each routing plan corresponding to a respective one of the plurality of routing passes; selecting, by the processor, one of the plurality of routing passes based on the score of the corresponding routing plan; and dispatching the selected routing pass via the routing platform for the set of orders.
The claims recite a method controlling vehicle, system and computer readable medium, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the 
The above claim components are directed to the concept of route planning and dispatch based on score of route. The processing and dispatching of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “processor” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “processor”, “memory”, “computer readable medium” described in paragraph [0047-0048] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the 
Regarding claims 2-7 and 9-12, collective functions merely provide generic computer implementation.
Regarding claim 13-17 and 19, applicant recites a method performing functionalities identical to those of the method of claim 1. The integration of a system in claim 13-19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception. 
Regarding claim 20, applicant recites a computer readable medium performing functionalities identical to those of the method of claim 1. The integration of a computer readable medium in claim 20 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7, 9-17 and 1920 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. [US 2016/0334236 A1], hereinafter referred to as Mason.
 	As to Claim 1, 13 and 20, Mason discloses a method of autonomously controlling movement of delivery vehicles ([see at least abstract, 0006, 0033, 0040 and 0162], “the access path is determined automatically based at least in part on context information relating to one or more of the vehicle, cargo carried by the vehicle, and a driver. Further, the access path may be determined by selection of the access path by a user. In some cases, the access path further comprises a drivable route within the site. Moreover, the access path further may include a set of links in the road network between a gate of the site and a location between the starting location and the destination location”), comprising: generating, by a processor, a plurality of different routing passes for a set of orders, wherein executing each the plurality of routing passes on the routing platform comprises concurrently executing multiple routing passes ([see at least 0044, 0055, 0065, 0097 and 0167], “…can output the one or more routes identified by the route calculation module 225. The routes can be output to a vehicle-based display unit”, “In other cases, the segment or link may be removed to prevent selection. For example, if vehicles of a particular weight are required to follow a bonded path to the site 406 that may include traveling on roads between intersections b, c, and d to the site 406, but excludes the road that leads from the intersection d to the site 406, the virtual links 422 and 424 may be deleted from the graph preventing a route being calculated that leads from node c or d that comes from elsewhere instead of b through to d. In some cases, penalties may be applied and/or links may be removed to ensure that restrictions are followed or to allow restrictions to be overridden. In some embodiments, if a particular path is preferred over another path, penalties may be applied to the nonpreferred path to reduce the probability that is chosen by the routing module 200. If on the other hand a particular path is restricted, for example to a bonded route or path, then a restricted path may be removed from the graph completely prevented selection”) each routing pass including a set of parameters having different values, using one or more business rules that describe a set of allowed values for one or more of the parameters; executing, by the processor, each of the plurality of routing passes on a routing platform configured to generate a routing plan corresponding to a single routing pass for the set of orders ([see at least 0051, 0055, 0097 and 0167], “the routing module 200 includes a street classification module 205, waypoints module 210, a vehicle characteristics module 215, a vehicle location module 220, a route calculation module 225, a calculated route output module 230, and a communication module 235. The routing module 200 can also include one or more parameter databases or data repositories 240 for storage of information regarding various road parameters, such as, but not limited to, speed limits, one-way vs. two-way information, traffic signal and traffic sign information (e.g., estimated wait times for different times of the day), road hazard or closure information, construction information, and traffic information (e.g., congestions, detours and accident), and the like.”); applying, by the processor, a comparison rule set that assigns a score to each routing plan corresponding to ([see at least 0057, 0059, 0072, 0087, 0089, 0095 and 0115], “The street classification module 205 can receive custom routes calculated by the route calculation module 225 and analyze the custom routes to determine custom classifications, such as a score indicative of a hierarchical ranking, degree of importance, or suitability of streets for routing fleet vehicles.”); selecting, by the processor, one of the plurality of routing passes based on the score of the corresponding routing plan ([see at least 0057, 0059, 0072, 0087, 0089, 0095 and 0115], “The street classification module 205 can receive custom routes calculated by the route calculation module 225 and analyze the custom routes to determine custom classifications, such as a score indicative of a hierarchical ranking, degree of importance, or suitability of streets for routing fleet vehicles.”); and dispatching the selected routing pass via the routing platform for the set of orders ([see at least 0036, 0040 and 0044], “the routing module 110 can construct pre-dispatch or post-dispatch routes for vehicles based on any of a variety of routing algorithms”).  

As to Claim 2, Mason discloses a method, wherein the comparison rule set includes one or more mandatory conditions that exclude the routing plan from the selecting if the condition is not met ([see at least 0097 and 0167], “In other cases, the segment or link may be removed to prevent selection. For example, if vehicles of a particular weight are required to follow a bonded path to the site 406 that may include traveling on roads between intersections b, c, and d to the site 406, but excludes the road that leads from the intersection d to the site 406, the virtual links 422 and 424 may be deleted from the graph preventing a route being calculated that leads from node c or d that comes from elsewhere instead of b through to d. In some cases, penalties may be applied and/or links may be removed to ensure that restrictions are followed or to allow restrictions to be overridden. In some embodiments, if a particular path is preferred over another path, penalties may be applied to the nonpreferred path to reduce the probability that is chosen by the routing module 200. If on the other hand a particular path is restricted, for example to a bonded route or path, then a restricted path may be removed from the graph completely prevented selection”).

As to Claim 3, Mason discloses a method, wherein the comparison rule set includes one or more balancing conditions that adjust the score based on whether the condition is met ([see at least 0087, 0088 and 0089], “the cost may be associated with the length of a road, or the time required to traverse the road while driving at a particular speed, the number of lanes in the road, etc. Typically, the cost is reduced by a significant percentage (e.g., 50%, 75%, 90%, 99% etc.) to increase the chances that a route generated using a routing algorithm will include the roads of the access path. In some cases, the cost of the links comprising the access path may even be reduced to zero. In certain embodiments, the percentage that the cost of the links is reduced is based on the cost of nearby links, which may include links that share nodes (e.g., intersections in the road network). The cost-based approach may also include decreasing the cost of links, or roads, that are adjacent to, or nearby, to neighboring links, or links that share a node or intersection, of the links included in the access path. Typically, the cost of the neighboring links is reduced by a smaller amount than the cost of the links included in the access path. Further, links that are adjacent to the links that are adjacent to the access path may have costs reduced by an even smaller amount, and so on and so forth. In some cases, only roads that are a defined degree of separation from the roads included in the access path have their cost reduced”). 

As to Claim 4 and 15, Mason discloses a method, wherein the comparison rule assigns a cost score to each routing pass, wherein the selecting the routing pass comprises selecting the routing pass with a lowest cost score ([see at least 0010, 0099, 0115 and 0165], “The routing module 200 may then calculate the lowest-cost route to the start of the access path. Further, by defining the access path”).

As to Claim 5 and 16, Mason discloses a method, further comprising: receiving a data feed from an external system, the data feed including a status of one or more of the delivery vehicles; converting the data feed to a format compatible with the routing platform; and updating the routing platform with a number of vehicles available for the routing plan based on the data feed ([see at least 0034, 0039 and 0057], “the in-vehicle devices 105 can report information to the vehicle management system 150, such as driver location, vehicle sensor data, vehicle status (e.g., maintenance, tire pressure, or the like), vehicle type, cargo, vehicle direction, and so forth”, “The fleet management module 125 can also access vehicle status data based on telematics data obtained from the in-vehicle devices 105. The telematics data can include such data as location or speed information obtained using GPS or cellular tower triangulation (or other methods), vehicle sensor data, solid state inertial information, or any other data that can be obtained from a vehicle, its engine, or the like (including other sensors such as passenger seat sensors to detect the presence of passengers and so forth)”).

Claim 6 and 17, Mason discloses a method, further comprising updating the external system based on the selected routing pass ([see at least Fig. 1, 0065 and 0073], (145) “the parameter database(s) 240 or other data repositories can reside on the client computing device 135, at the dispatch center 140, within a vehicle 105, or at other remote locations communicatively coupled to the network 145.”)

As to Claim 7, Mason discloses a method, wherein the business rules are based on a combination of information from the routing platform and the external system ([see at least Fig. 1, 0035, 0065 and 0073], (145) “the parameter database(s) 240 or other data repositories can reside on the client computing device 135, at the dispatch center 140, within a vehicle 105, or at other remote locations communicatively coupled to the network 145.”)

As to Claim 9, Mason discloses a method, wherein the business rules identify at least two classes of deliveries to be routed, each class having a priority level, the method comprising associating a class with each order in the set of orders ([see at least 0061, 0080 and 0167], “the selection of an access path may override, at least in part, the routing criteria. In other words, in some cases, the access path may serve as a constraint in selecting a route that takes priority over a constraint introduced by the routing criteria.”, “the selection of an access path is given priority over other routing criteria. Thus, for example, the route calculated at the block 310 may not be the shortest route or the fastest route to the site, but may instead be the shortest route or the fastest route to the start of the access path”).  

Claim 10, Mason discloses a method, wherein executing each the plurality of routing passes comprises sequentially executing the routing pass for the orders associated with each class in order of the priority level ([see at least 0061, 0080 and 0167], “the selection of an access path may override, at least in part, the routing criteria. In other words, in some cases, the access path may serve as a constraint in selecting a route that takes priority over a constraint introduced by the routing criteria.”, “the selection of an access path is given priority over other routing criteria. Thus, for example, the route calculated at the block 310 may not be the shortest route or the fastest route to the site, but may instead be the shortest route or the fastest route to the start of the access path”).  .  

As to Claim 11, Mason discloses a method,, wherein generating the plurality of routing passes using one or more business rules comprises: determining a time and date to generate the plurality of routing passes based on the one or more business rules; and selecting at least one value for the set of parameters based on the time and date according to the one or more business rules ([see at least 0053, 0057, 0097and 0167], “The vehicle characteristics can include, but are not limited to, vehicle energy type based on energy consumption (e.g., gasoline-powered, electric, hybrid, or alternative fuel), vehicle class (e.g., passenger vehicle, commercial truck or trailer, bus), vehicle dimensions, vehicle weight (e.g., unloaded or loaded, estimated or actual), vehicle capacity, vehicle energy functions (e.g., energy regeneration capabilities, limitations on range), maintenance history, and the like. “, “The street classification module 205 can receive custom routes calculated by the route calculation module 225 and analyze the custom routes to determine custom classifications, such as a score indicative of a hierarchical ranking, degree of importance, or suitability of streets for routing fleet vehicles.” and “For example, if a particular vehicle is too tall to travel along a particular route, the penalty applied to the route or street between the intersections may be increased an amount that is high enough to prevent the routing module 200 from selecting the particular segment in the graph. In other cases, the segment or link may be removed to prevent selection. For example, if vehicles of a particular weight are required to follow a bonded path to the site 406 that may include traveling on roads between intersections b, c, and d to the site 406, but excludes the road that leads from the intersection d to the site 406, the virtual links 422 and 424 may be deleted from the graph preventing a route being calculated that leads from node c or d that comes from elsewhere instead of b through to d. In some cases, penalties may be applied and/or links may be removed to ensure that restrictions are followed or to allow restrictions to be overridden. In some embodiments, if a particular path is preferred over another path, penalties may be applied to the nonpreferred path to reduce the probability that is chosen by the routing module 200. If on the other hand a particular path is restricted, for example to a bonded route or path, then a restricted path may be removed from the graph completely prevented selection”).  

As to Claim 12, Mason discloses a method,, wherein generating the plurality of routing passes comprises generating a routing pass for each distinct combination of the set of allowed values for the one or more parameters([see at least 0053, 0057, 0097and 0167], “The vehicle characteristics can include, but are not limited to, vehicle energy type based on energy consumption (e.g., gasoline-powered, electric, hybrid, or alternative fuel), vehicle class (e.g., passenger vehicle, commercial truck or trailer, bus), vehicle dimensions, vehicle weight (e.g., unloaded or loaded, estimated or actual), vehicle capacity, vehicle energy functions (e.g., energy regeneration capabilities, limitations on range), maintenance history, and the like. “, “The street classification module 205 can receive custom routes calculated by the route calculation module 225 and analyze the custom routes to determine custom classifications, such as a score indicative of a hierarchical ranking, degree of importance, or suitability of streets for routing fleet vehicles.” and “For example, if a particular vehicle is too tall to travel along a particular route, the penalty applied to the route or street between the intersections may be increased an amount that is high enough to prevent the routing module 200 from selecting the particular segment in the graph. In other cases, the segment or link may be removed to prevent selection. For example, if vehicles of a particular weight are required to follow a bonded path to the site 406 that may include traveling on roads between intersections b, c, and d to the site 406, but excludes the road that leads from the intersection d to the site 406, the virtual links 422 and 424 may be deleted from the graph preventing a route being calculated that leads from node c or d that comes from elsewhere instead of b through to d. In some cases, penalties may be applied and/or links may be removed to ensure that restrictions are followed or to allow restrictions to be overridden. In some embodiments, if a particular path is preferred over another path, penalties may be applied to the nonpreferred path to reduce the probability that is chosen by the routing module 200. If on the other hand a particular path is restricted, for example to a bonded route or path, then a restricted path may be removed from the graph completely prevented selection”).  


Claim 14, Mason discloses a system, wherein the comparison rule set includes one or more mandatory conditions that exclude the routing plan from the selecting if the condition is not met ([see at least 0097 and 0167], “In other cases, the segment or link may be removed to prevent selection. For example, if vehicles of a particular weight are required to follow a bonded path to the site 406 that may include traveling on roads between intersections b, c, and d to the site 406, but excludes the road that leads from the intersection d to the site 406, the virtual links 422 and 424 may be deleted from the graph preventing a route being calculated that leads from node c or d that comes from elsewhere instead of b through to d. In some cases, penalties may be applied and/or links may be removed to ensure that restrictions are followed or to allow restrictions to be overridden. In some embodiments, if a particular path is preferred over another path, penalties may be applied to the nonpreferred path to reduce the probability that is chosen by the routing module 200. If on the other hand a particular path is restricted, for example to a bonded route or path, then a restricted path may be removed from the graph completely prevented selection”). and one or more balancing conditions that adjust the score based on whether the condition is met([see at least 0087, 0088 and 0089], “the cost may be associated with the length of a road, or the time required to traverse the road while driving at a particular speed, the number of lanes in the road, etc. Typically, the cost is reduced by a significant percentage (e.g., 50%, 75%, 90%, 99% etc.) to increase the chances that a route generated using a routing algorithm will include the roads of the access path. In some cases, the cost of the links comprising the access path may even be reduced to zero. In certain embodiments, the percentage that the cost of the links is reduced is based on the cost of nearby links, which may include links that share nodes (e.g., intersections in the road network). The cost-based approach may also include decreasing the cost of links, or roads, that are adjacent to, or nearby, to neighboring links, or links that share a node or intersection, of the links included in the access path. Typically, the cost of the neighboring links is reduced by a smaller amount than the cost of the links included in the access path. Further, links that are adjacent to the links that are adjacent to the access path may have costs reduced by an even smaller amount, and so on and so forth. In some cases, only roads that are a defined degree of separation from the roads included in the access path have their cost reduced”).

As to Claim 19, Mason discloses a system, wherein the business rules identify at least two classes of deliveries to be routed, each class having a priority level, wherein the processor configured to execute the instructions to: associating a class with each order in the set of orders and sequentially executing the routing pass for the orders associated with each class in order of the priority level ([see at least 0061, 0080 and 0167], “the selection of an access path may override, at least in part, the routing criteria. In other words, in some cases, the access path may serve as a constraint in selecting a route that takes priority over a constraint introduced by the routing criteria.”, “the selection of an access path is given priority over other routing criteria. Thus, for example, the route calculated at the block 310 may not be the shortest route or the fastest route to the site, but may instead be the shortest route or the fastest route to the start of the access path”).  .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668